Case 1:19-cv-02818-DDD-KLM Document 173 Filed 04/21/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02818-DDD-KLM

   CAROL NICHOLS,

          Plaintiff,

   v.

   DENVER HEALTH AND HOSPITAL AUTHORITY,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiff’s Re-filed FRCP 53(f)(3) Objections to

   the Special Master’s Order Improperly Restricting the Public Record and Enforcing

   Disputed Material Contract Terms [#138]1 (the “Objection”). Defendant filed a Response

   [#151] in opposition to the Objection [#138].

          Plaintiff filed the Objection [#138] to the Special Master’s Order on Pending Motions

   Re: Designated Restrictions on Discovery Documents and Stipulated Protective Order

   [#110] (the “Order”) with respect to Defendant’s Motion to Restrict [#73] and Plaintiff’s

   Motion to Withdraw from Stipulated Protective Order Due to Defense Abuse [#80] (the

   “Motion to Withdraw”). The Motion to Restrict [#73] concerned, in short, Defendant’s

   request that certain portions of Plaintiff’s publicly-filed documents should not be publicly

          1
             “[#138]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Order.

                                                 -1-
Case 1:19-cv-02818-DDD-KLM Document 173 Filed 04/21/21 USDC Colorado Page 2 of 4




   available. The Motion to Withdraw [#80] concerned Plaintiff’s request to “withdraw” from

   the Protective Order [#34] entered by the Court on March 17, 2020. The Special Master

   granted the Motion to Restrict [#73] and denied the Motion to Withdraw [#80]. Order [#110]

   at 1. Plaintiff’s Objection [#138] to the Special Master’s Order [#110] essentially raises two

   arguments, but the Court finds both to be without merit.

          First, Plaintiff argues that “the Special Master ignored a bona fide contract dispute

   regarding the meaning of the ‘non-interested third party witnesses to which the parties’

   Stipulated Protective Order (SPO) applies, as a threshold matter . . . .” Objection [#138]

   at 2. Although true that the Special Master did not directly rule on this issue, there was no

   need for her to do so because she found that the Motion to Restrict [#73] should be granted

   on other grounds. Order [#110] at 7-10. The Special Master ruled that Plaintiff waived the

   right to object to Defendant’s confidentiality designations by failing to follow the Protective

   Order’s procedures (as agreed to by Plaintiff and Defendant and subsequently made an

   Order of the Court) and, alternatively, that the public has no right of access to discovery

   documents when utilized outside of the context of dispositive motions/issues in the case.

   Id. Although Plaintiff clearly disagrees with the resolution of the Motion to Restrict [#73],

   Plaintiff has not directly and specifically argued how the Special Master erred in these

   rulings. The Court’s own de novo review has discovered no obvious error here either.2

          Second, Plaintiff argues that the Special Master “improperly shifted the burden under

   D.C.COLOLCivR. 7.2(a) to the party (i.e. Plaintiff) not seeking to restrict the record, both



          2
           The Court takes no position on whether compliance with the Protective Order’s procedural
   safeguards would have ultimately changed the outcome of this dispute.

                                                 -2-
Case 1:19-cv-02818-DDD-KLM Document 173 Filed 04/21/21 USDC Colorado Page 3 of 4




   financially and practically.” Objection [#138] at 2. Although it is true that Local Rule 7.2

   places the ultimate burden for restriction on the party seeking restriction, nothing in this rule

   overrides Plaintiff’s burden to follow Court orders, including the Protective Order [#34],

   regarding how to bring restriction disputes to the Court’s attention, and there is certainly

   nothing in the rule that permits Plaintiff to publicly file documents properly labeled as

   confidential before the issue of whether that designation is proper can be resolved by the

   Court. The Court finds nothing in the Special Master’s Order which improperly shifted Rule

   7.2’s burden as to why any particular document should be restricted from Defendant to

   Plaintiff.

           On a final note, the Court addresses Plaintiff’s footnoted statement that “Plaintiff did

   not object to DHHA’s confidentiality designations of documents disclosed in early May 2020

   for two simple reasons: . . . (2) the Magistrate Judge signaled at the December 2019

   Scheduling Conference that she would appoint a private Special Master at this first hint of

   discovery conflict . . . .” Objection [#138] at 3 n.2. In preparation for drafting this Order, the

   Court listened to the audio recording of the Scheduling Conference held on December 4,

   2019. See [#16]. Although there was a lengthy discussion about bifurcating discovery and

   staying discovery pending a decision on bifurcation, the phrase “special master” was never

   mentioned, and there appears to be no hint in any statement by the Court which could be

   construed explicitly or implicitly that a Special Master would be appointed “at [the] first hint

   of discovery conflict.” Thus, it would appears that Plaintiff’s counsel’s memory is faulty on

   this point.

           Based on the foregoing,


                                                  -3-
Case 1:19-cv-02818-DDD-KLM Document 173 Filed 04/21/21 USDC Colorado Page 4 of 4




        IT IS HEREBY ORDERED that the Objection [#138] is OVERRULED.



        Dated: April 21, 2021




                                      -4-
